In an action by a veteran and his wife against defendants, to recover treble damages provided by section 694c-l of title 38 of the United States Code, now section 1822 (1st cause of action) on the ground that defendants charged and received from them a consideration in excess of the reasonable value of the property; and to recover damages for breach of contract (2d cause of action), the defendants appeal from an order of the County Court, Nassau County, dated February 8, 1961, denying their motion to dismiss the said first cause of action on the ground that the State courts do not have jurisdiction of its subject matter (Rules Civ. Prac., rule 107, subd. 1). Order affirmed, with $10 costs and disbursements. The first cause of action is not for the recovery of a penalty, but one for damages (Di Bitetto v. Sussman, 279 App. Div. 1033). The State courts have jurisdiction concurrently 'with the Federal courts over such a cause of action (Brownworth v. Elade Realty Corp., 276 App. Div. 964, affd. 302 N. Y. 797). Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.